Citation Nr: 1133472	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  03-30 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, to include major depressive disorder and schizoaffective disorder. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1979 and from April 1981 to March 1988.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

This issue was initially before the Board in November 2006, when new and material evidence was found to reopen the claim.  The issue was before the Board again in September 2009, when it was remanded for additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a letter to the Veteran dated in May 2011, the RO informed the Veteran that the Veterans Law Judge (VLJ) who presided over the Veteran's hearing in April 2005 is no longer with the Board and offered him the opportunity for another hearing.  

In May 2011, the Veteran requested that he be scheduled for a new videoconference hearing.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 C.F.R. § 20.207.  Therefore, the RO is directed to schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

The RO shall schedule the Veteran for a video conference hearing at the RO, before a Veterans Law Judge, in accordance with applicable law.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


